           Case 1:19-vv-00082-UNJ Document 35 Filed 08/25/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0082V
                                         UNPUBLISHED


    WADE HUTTON,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: July 23, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On January 16, 2019, Wade Hutton filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain Barre Syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine received on November 16, 2016.
Petition at 1-4. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On February 28, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On July 23, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $96,250.00
in actual and projected pain and suffering, with projected pain and suffering reduced to
net present value. Proffer at 1. In the Proffer, Respondent represented that Petitioner

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:19-vv-00082-UNJ Document 35 Filed 08/25/20 Page 2 of 5



agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $96,250.00 (for actual and projected pain and suffering, with
projected pain and suffering reduced to net present value) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:19-vv-00082-UNJ Document 35 Filed 08/25/20 Page 3 of 5




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                    )
 WADE HUTTON,                                       )
                                                    )
                  Petitioner,                       )
                                                    )    No. 19-82V
 v.                                                 )    Chief Special Master Corcoran
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                  Respondent.                       )
                                                    )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On January 16, 2019, Wade Hutton (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), as amended. Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”) as a

result of an influenza (“flu”) vaccine administered to him on November 16, 2016. Petition at 1.

On February 27, 2020, the Secretary of Health and Human Services (“respondent”) filed a Rule

4(c) Report recommending that compensation be awarded, and the Chief Special Master issued a

Ruling on Entitlement finding petitioner entitled to compensation the following day. ECF No.

22; ECF No. 23.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Wade Hutton should be awarded $96,250.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
          Case 1:19-vv-00082-UNJ Document 35 Filed 08/25/20 Page 4 of 5




II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Wade Hutton should be made

through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following1: a lump sum payment of $96,250.00,

representing compensation for pain and suffering, in the form of a check payable to petitioner,

Wade Hutton.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Wade Hutton:                                 $ 96,250.00

                                              Respectfully submitted,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
        Case 1:19-vv-00082-UNJ Document 35 Filed 08/25/20 Page 5 of 5




                                   s/ Sarah C. Duncan
                                   SARAH C. DUNCAN
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 514-9729
                                   Fax: (202) 616-4310
DATED: July 23, 2020




                                      3
